Opinion op the Court by
Judge Kobertson:
Whatever we may think of the propriety of a chancellor’s opening bidding when, under his decree, real estate has been regularly and fairly sold at a fair price, the first bidder, having no vested right before confirmation, has no just cause of complaint when, at *460the second sale, another person bid much more than he was willing to give.

Wadsworth, for appellant.

Stanton & Throop, for appellees.
And, under such circumstances, this court cannot reverse the order opening the bidding, but must adjudge that the last sale was properly confirmable.
Wherefore, the judgments are approved.